DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 10/10/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. §102(a)(1) rejection of claim 6 over Jones as evidenced by Nisa has been withdrawn; and (2) the 35 U.S.C. §102(a)(1) rejection of claim 8 over Jones has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-8, 10-20, 53
Withdrawn claims: 				None
Previously cancelled claims: 		9, 21-52
Newly cancelled claims:			6, 8
Amended claims: 				1, 53
New claims: 					None
Claims currently under consideration:	1-5, 7, 10-20, 53
Currently rejected claims:			1-5, 7, 10-20, 53
Allowed claims:				None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 10-12, 14, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 2007/0065540; IDS) as evidenced by Nisa (Nisa et al., “Influence of Corn Steep Liquor on Feeding Value of Urea Treated Wheat Straw in Buffaloes Fed at Restricted Diets”, 2006, Asian-Australasian Journal of Animal Sciences, Vol. 19, No. 11, pages 1610-1616; previously cited).
Regarding claim 1, Jones teaches an animal feed ingredient (corresponding to enhanced steep-water used in animal feeds [0005]), comprising: organic acids present in an amount of at least about 30 wt% on a dry basis (corresponding to having at least about 20 wt% lactic acid, at least about 10 wt% propionic acid, and an amount of citric acid, formic acid [0047], and fumaric acid [0041]), which overlaps the claimed organic acid concentration, protein (corresponding to corn steep-water being a rich source of protein [0041]), phosphorus (corresponding to different types of steep-water which all contain an amount of phosphorus [0037]), and an amount including 0% of phytic acid (corresponding to more than about 90% of the phytate is precipitated out of the steep-water [0035]), which overlaps the claimed phytic acid concentration.  Jones teaches that lactic acid is present in an amount of at least about 20 wt% on a dry basis [0047], which overlaps the claimed lactic acid concentration.  Although the disclosed concentrations of organic acids, phytic acid, and lactic acid are broader than the claimed contents, the claim does not require (a) any amount of phosphorus; (b) the exclusion of any other ingredient(s); or (c) any specific proteins or organic acid(s) in addition to the lactic acid so that the claimed concentrations of organic acids, phytic acid, and protein are ineffective in terms of defining an effect the composition would have on the resultant overall animal feed ingredient.  Therefore, even though the disclosure of Jones is broader than the claims, it is sufficiently specific to anticipate the claimed composition due to the absence of the noted limitations.  MPEP 2131.03. II.  Jones discloses that the animal feed ingredient is made from heavy steep-water [0037], which has an average of 40 wt% protein dry basis, as evidenced by Nisa, page 1611, Table 1.  Jones also teaches that the proteins in the steep-water are degraded to form the animal feed ingredient [0063] and that 20.4% of the proteins are hydrolyzed (corresponding to steep-water with anaerobic CaCO3 kept at 38°C going from 18.8% to 39.2% free amino acid nitrogen to total nitrogen content in Table 1.A of [0080]), which means that the content of protein in the animal feed ingredient is about 31.8% (corresponding to 20.4% of the 40% protein content in steep-water being hydrolyzed), which falls within the claimed protein concentration.
Regarding claim 2, Jones teaches the invention as described above in claim 1, including the organic acids are lactic acid, propionic acid, formic acid, citric acid [0047], and fumaric acid [0041].
Regarding claim 3, Jones teaches the invention as described above in claim 1, including the organic acids are present in an amount suitable for reducing the gastric pH of an animal [0041].
Regarding claim 4, Jones teaches the invention as described above in claim 1, including the organic acids are present in an amount of at least about 30 wt% on a dry basis (corresponding to having at least about 20 wt% lactic acid, at least about 10 wt% propionic acid, and an amount of citric acid, formic acid [0047], and formic acid [0041]), which overlaps the claimed organic acid concentration.  Although the disclosed concentrations of organic acids are broader than the claimed content, the claim does not require (a) any amount of phosphorus; (b) the exclusion of any other ingredient(s); or (c) any specific proteins or organic acid(s) in addition to the lactic acid so that the claimed concentration of organic acids is ineffective in terms of defining an effect the composition would have on the resultant overall animal feed ingredient.  Therefore, even though the disclosure of Jones is broader than the claims, it is sufficiently specific to anticipate the claimed composition due to the absence of the noted limitations.  MPEP 2131.03. II.  
Regarding claim 5, Jones teaches the invention as described above in claim 1, including the proteins comprise corn protein (corresponding to the steep-water being a co-product of corn wet milling [0003] and the resulting steep-water containing protein [0041].
Regarding claim 10, Jones teaches the invention as described above in claim 1, including the feed ingredient is about 30 to about 90% dry solids [0045], which overlaps the claimed content.
Regarding claim 11, Jones teaches an animal feed product, comprising the feed ingredient of claim 1 [0070].
Regarding claim 12, Jones teaches the invention as described above in claim 11, including the feed product further comprising corn protein concentrate (corresponding to corn gluten feed [0070]).
Regarding claim 14, Jones teaches the invention as described above in claim 11, including an animal feed product comprising the feed ingredient of claim 1 [0070] wherein the feed ingredient contains an amount including 0% of phytic acid (corresponding to more than about 90% of the phytate is precipitated out of the steep-water [0035]).  It also teaches that that the animal feed ingredient is mixed with corn gluten feed, soy hulls, wheat middlings, and other cereal grain fibers to form the animal feed product [0070].  Since the claim does not require any amount of the feed ingredient to be in the animal feed product, the phytic acid concentration of the disclosed animal feed product overlaps the claimed phytic acid concentration.
Regarding claim 53, Jones teaches an animal feed ingredient (corresponding to enhanced steep-water used in animal feeds [0005]), comprising: organic acids present in an amount of at least about 10 wt% on a dry basis (corresponding to having at least about 10 wt% propionic acid and an amount of citric acid, formic acid [0047], and fumaric acid [0041]), which overlaps the claimed organic acid concentration, protein (corresponding to corn steep-water being a rich source of protein [0041]), phosphorus (corresponding to different types of steep-water which all contain an amount of phosphorus [0037]), and an amount including 0% of phytic acid (corresponding to more than about 90% of the phytate is precipitated out of the steep-water [0035]), which overlaps the claimed phytic acid concentration; wherein the organic acids are propionic acid, formic acid, citric acid [0047], and fumaric acid [0041].  Although the disclosed concentrations of organic acids and phytic acid are broader than the claimed contents, the claim does not require (a) any amount of protein or phosphorus; (b) the exclusion of any other ingredient; or (c) any specific proteins or organic acid(s) so that the claimed concentrations of organic acids and phytic acid is ineffective in terms of defining an effect the composition would have on the resultant overall animal feed ingredient.  Therefore, even though the disclosure of Jones is broader than the claims, it is sufficiently specific to anticipate the claimed composition due to the absence of the noted limitations.  MPEP 2131.03. II.  Jones discloses that the animal feed ingredient is made from heavy steep-water [0037], which has an average of 40 wt% protein dry basis, as evidenced by Nisa, page 1611, Table 1.  Jones also teaches that the proteins in the steep-water are degraded to form the animal feed ingredient [0063] and that 20.4% of the proteins are hydrolyzed (corresponding to steep-water with anaerobic CaCO3 kept at 38°C going from 18.8% to 39.2% free amino acid nitrogen to total nitrogen content in Table 1.A of [0080]), which means that the content of protein in the animal feed ingredient is about 31.8% (corresponding to 20.4% of the 40% protein content in steep-water being hydrolyzed), which falls within the claimed protein concentration.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 2007/0065540; IDS) as evidenced by Nisa (Nisa et al., “Influence of Corn Steep Liquor on Feeding Value of Urea Treated Wheat Straw in Buffaloes Fed at Restricted Diets”, 2006, Asian-Australasian Journal of Animal Sciences, Vol. 19, No. 11, pages 1610-1616; previously cited) as applied to claim 11, as evidenced by Nutrition Value (“Corn bran, crude”, 2014, Nutritionvalue.org, https://web.archive.org/web/20140416075548/http://www.nutritionvalue.org/Corn_bran%2C_crude_nutritional_value; previously cited).
Regarding claim 20, Jones teaches the invention as described above in claim 11, including an animal feed product comprising the feed ingredient of claim 1 [0070] and that the animal feed ingredient is made from light steep-water wherein the sugars were converted to organic acid [0012], which means the animal feed ingredient comprises 0% sugars on a dry basis.  It also teaches that the animal feed ingredient is mixed with corn bran [0070], which contains 0 wt% sugars on a dry basis as evidenced by the “Nutrition Facts” table on page 1 of Nutrition Value.  As such, the animal feed product comprises 0 wt.% sugars on a dry basis, which falls within the claimed concentration.

Claim Rejections - 35 USC § 103
Claims 1, 11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Swenson (US 2008/0233244; previously cited).
Regarding claim 1, Swenson teaches an animal feed product (corresponding to animal food compositions) ([0002]), comprising as animal feed ingredients: one or more organic acids including lactic acid ([0109]), protein (corresponding to structured plant protein material) ([0095]), and phosphorus (corresponding to phosphate as the antioxidant) ([0092]).  Since Swenson teaches the product to comprise a single antioxidant ([0092]), phytic acid is not included as an animal feed ingredient which means the phytic acid content will be 0%, which falls within the claimed content range.  Swenson also teaches that the amount of organic acid combined with the plant protein material will vary depending on several parameters such as the agent selected, the desired pH, and the stage of manufacture at which the acid is added ([0110]).  As the amount of organic acid is a variable that is determined, among others, by factors such as the type of organic acid, the desired pH, and the stage of manufacture at which the acid is added, the amount of organic acid would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed the amount of organic acid cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of organic acid in the feed ingredient as taught by Swenson (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Swenson does not teach the organic acids, lactic acid, protein, and phosphorus to be combined as a single animal feed ingredient, but the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).  Therefore, the inclusion of a single animal feed ingredient comprising organic acids including lactic acid, protein, and phosphorus, wherein the amount of any single ingredient may range from an amount approaching 0 wt.% to an amount approaching 100 wt% of the single animal feed ingredient is obvious, as long as the content of organic acid allows for the amount of pH-lowering agent to be within the range of about 0.1 to about 15% on a dry matter basis in the animal feed product as stated in [0110] of Swenson.
Regarding claim 11, Swenson teaches an animal feed product (corresponding to animal food compositions) ([0002]), comprising an animal feed ingredient as required by claim 1. 
Regarding claim 15, Swenson teaches the invention as disclosed above in claim 11, including the feed product has an organic acid content of 0.1-10 wt.% dry basis ([0109]-[0110]), which overlaps the claimed range.
Regarding claim 16, Swenson teaches the invention as disclosed above in claim 11, including the amount of protein present in the ingredients for making structured protein ranges from about 40-100% ([0031]) and the amount of structured protein in the animal feed product is 75 wt.% ([0083]), which falls within the claimed protein content range.
Regarding claim 17, Swenson teaches the invention as disclosed above in claim 11, including the animal feed product is formulated to meet the requirements of animals such as a dog ([0095]) and the minimum amount of lysine for a balanced diet for a dog is 0.63% (Table below [0099]), which overlaps the claimed lysine content.
Regarding claim 18, Swenson teaches the invention as disclosed above in claim 11, including the feed product has an organic acid content of 0.1-10 wt.% dry basis and the organic acid is lactic acid ([0109]-[0110]), which overlaps the claimed range.

Claim 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2007/0065540; IDS) as evidenced by Nisa (Nisa et al., “Influence of Corn Steep Liquor on Feeding Value of Urea Treated Wheat Straw in Buffaloes Fed at Restricted Diets”, 2006, Asian-Australasian Journal of Animal Sciences, Vol. 19, No. 11, pages 1610-1616; previously cited) as applied to claims 1 and 11 above, in view of Carlson (US 2005/0025874; previously cited). 
Regarding claim 7, Jones teaches the invention as described above in claim 1, including the animal feed ingredient is made from light steep-water [0037] and more than about 90% of phytate and about to 10 to about 50% of free phosphate (corresponding to inorganic phosphate) are precipitated out of the steep-water [0035].  It also teaches that much of the phosphorus in steep-water is in the form of phytate [0013], but it does not teach the feed ingredient comprises 4.0 – 6.0 wt% free phosphate on dry basis.
However, Carlson teaches a light steep-water comprising about 3.6 wt% phosphorus on a dry matter basis [0048] and a phytic acid content of about 0.4-1.3% on a dry matter basis [0039].
It would have been obvious for a person of ordinary skill in the art to have modified the animal feed ingredient of Jones by using light steep-water with a phosphorus content as taught by Carlson.  From the disclosure regarding the reduction of free phosphate and phytate in the steep-water in Jones and the disclosure regarding phytic acid and phosphorus content in Carlson, the amount of free phosphate in the feed ingredient either overlaps or approaches the claimed free phosphate content.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.
Regarding claim 19, Jones teaches the invention as described above in claim 11, including an animal feed product comprising the feed ingredient of claim 1 [0070].  It also teaches that the animal feed ingredient is made from light steep-water [0037] and more than about 90% of phytate and about to 10 to about 50% of free phosphate (corresponding to inorganic phosphate) are precipitated out of the steep-water [0035].  It also teaches that much of the phosphorus in steep-water is in the form of phytate [0013] and that the animal feed ingredient is mixed with corn gluten feed, soy hulls, wheat middlings, and other cereal grain fibers to form the animal feed product [0070], but it does not teach the feed product comprises 4.0 – 6.0 wt% free phosphate on dry basis.
However, Carlson teaches a light steep-water comprising about 3.6 wt% phosphorus on a dry matter basis [0048] and a phytic acid content of about 0.4-1.3% on a dry matter basis [0039].
It would have been obvious for a person of ordinary skill in the art to have modified the animal feed product of Jones by an animal feed ingredient produced from light steep-water with a phosphorus content as taught by Carlson.  From the disclosure regarding the reduction of free phosphate and phytate in the steep-water in Jones and the disclosure regarding phytic acid and phosphorus content in Carlson, the amount of free phosphate in the feed ingredient either overlaps or approaches the claimed free phosphate content.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Since the claim does not require any amount of the feed ingredient to be in the animal feed product, the free phosphate concentration of the disclosed animal feed product also approaches or overlaps the claimed free phosphate concentration.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2007/0065540; IDS) as evidenced by Nisa (Nisa et al., “Influence of Corn Steep Liquor on Feeding Value of Urea Treated Wheat Straw in Buffaloes Fed at Restricted Diets”, 2006, Asian-Australasian Journal of Animal Sciences, Vol. 19, No. 11, pages 1610-1616; previously cited) as applied to claim 11 above.
Regarding claim 13, Jones teaches the invention as described above in claim 11, including the feed ingredient is mixed with corn bran and cornmeal to produce the feed ([0070]).  It is noted that claim 13 recites a component that would already be present in the corn components disclosed by Jones; therefore, the claiming of “corn gluten meal” is essentially a product-by-process claim limitation which attempts to require the production of the corn product before its incorporation in to the feed product.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Response to Arguments
Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1-5, 8, 10-12, 14, and 53 over Jones; claim 6 over Jones as evidenced by Nisa; claim 20 over Jones as evidenced by Nutrition Value:  Applicant’s arguments have been fully considered and are considered moot.
Applicant canceled claims 6 and 8.  Applicant amended claim 1 to incorporate subject matter of former claims 6 and 8 and amended claim 53 to incorporate the subject matter of former claim 6.  Applicant requested withdrawal of the rejections of claims 1-5, 8, 10-12, 14, and 53 in view of these amendments.  Applicant argued that Jones fails to teach every element of claim 1 as presently amended.  Applicant stated that Jones does not teach an animal feed ingredient that includes 38-43 wt.% lactic acid on a dry basis as Jones only broadly discloses a minimum concentration of 20 wt.% lactic acid without reciting any value within the overlapping range.  Applicant stated that Jones also fails to enable a feed ingredient containing 38-43 wt.% lactic acid on a dry basis as it does not demonstrate any working example having the recited lactic acid concentration (Applicant’s Remarks, page 5, paragraph 2 – page 6, paragraph 4).
However, Jones teaches that its animal feed ingredient is produced by inoculating steep-water [0042] with lactic acid bacteria [0041] at a time and temperature that allows the bacteria to ferment the endogenous carbohydrates into lactic acid and/or propionic acid [0043].  Jones states that this method is effective for providing an enhanced steep-water having a minimum 20 wt.% lactic acid on a dry basis.  Since steep water already comprises lactic acid prior to this fermentation step [0033], it is within the ambit of a skilled practitioner to further increase the concentrations of the lactic acid and propionic acid to within a range which overlaps the claimed lactic acid and organic acid concentrations.  Therefore, Jones is enabling for a feed ingredient containing 38-43 wt.% lactic acid on a dry basis.  Furthermore, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Therefore, even if Jones does not provide a working example comprising its disclosed content of lactic acid and propionic acid, it still broadly discloses and enables a range which overlaps the claimed concentrations.  In response to the assertion that Jones does not recite any value within the overlapping range, the claim does not require (a) any amount of phosphorus; (b) the exclusion of any other ingredient(s); or (c) any specific proteins or organic acid(s) in addition to the lactic acid so that the claimed concentration of lactic acid is ineffective in terms of defining an effect the composition would have on the resultant overall animal feed ingredient.  Therefore, even though the disclosure of Jones is broader than the claims, it is sufficiently specific to anticipate the claimed lactic acid concentration due to the absence of the noted limitations.  MPEP 2131.03. II. 
Applicant argued that Jones does not teach the claimed one or more proteins to be present in an amount of 25-35 wt.%.  Applicant stated that Nisa discloses a corn steep liquor from a single commercial supplier that is not representative of the average concentrations and components of all corn steep liquors.  Applicant stated that the Examiner’s reliance on Nisa to supply the missing claim element in Jones in improper to support anticipation (Applicant’s Remarks, page 6, paragraph 5 – page 7, paragraph 2).
However, Nisa discloses an average concentration of the components in corn steep liquor such as that used in Jones (Abstract).  By providing average concentrations, Nisa implies that there is a degree of variance among corn steep liquor.  Even with a degree of variance amongst the values, the average concentrations disclosed in Nisa are considered to be a suitable representation of the concentrations and types of components in typical corn steep liquor, especially wherein the Applicant has not provided any evidence to the contrary.  Therefore, reliance on Nisa to characterize the inherent nature of the corn steep liquor disclosed in Jones is proper to support anticipation.  Since the prior art has been shown to teach all features of the claims and Applicant’s arguments have been shown to be unpersuasive, the rejections of the claims stand as written herein.  The rejections of claims 6 and 8 are withdrawn due to the cancellation of these claims.

Claim Rejections – 35 U.S.C. §103 of claims 1, 11, 15-18 over Swenson; claims 7 and 19 over Jones and Carlson; claim 13 over Jones: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant requested withdrawal of the rejections based on claim 1 incorporation the subject matter of former claim 6 (Applicant’s Remarks, page 7, paragraphs 1-3).
However, the cited prior art is shown to teach the features of amended claim 1.  Therefore, Applicant’s arguments are unpersuasive and the rejections of the claims stand as written herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791